
	

115 HR 6346 RH: Weigh Habitats Offsetting Locational Effects Act of 2018
U.S. House of Representatives
2018-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 817
		115th CONGRESS2d Session
		H. R. 6346
		[Report No. 115–1050]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2018
			Mr. Johnson of Louisiana (for himself, Mr. Wilson of South Carolina, Mr. Biggs, Mr. Cramer, Mr. Duncan of South Carolina, Mr. Gosar, Mr. Jones, Mr. Norman, Mr. Marshall, Mr. Luetkemeyer, Mr. Mullin, Mr. Bishop of Utah, Mr. Meadows, Mr. Pearce, Mr. Banks of Indiana, Mr. Abraham, Mr. Johnson of Ohio, Mr. LaMalfa, Mrs. Noem, Mr. Stewart, Mr. Schrader, Mr. Estes of Kansas, Mr. Gohmert, Mr. Newhouse, and Mr. McClintock) introduced the following bill; which was referred to the Committee on Natural Resources
		
		November 27, 2018Additional sponsors: Mr. Thompson of Pennsylvania, Mr. Perry, Mr. Walker, Mr. Rokita, Mr. Mooney of West Virginia, Miss González-Colón of Puerto Rico, and Mr. Hunter
			November 27, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To amend the Endangered Species Act of 1973 to provide for consideration of the totality of
			 conservation measures in determining the impact of proposed Federal agency
			 action.
	
	
 1.Short titleThis Act may be cited as the Weigh Habitats Offsetting Locational Effects Act of 2018 or the WHOLE Act of 2018. 2.Consideration of the totality of conservation measuresSection 7(b)(3) of the Endangered Species Act of 1973 (16 U.S.C. 1536(b)(3)) is amended by adding at the end the following:
			
 (C)In determining whether a Federal agency action is likely to jeopardize the continued existence of any endangered species or threatened species or result in the destruction or adverse modification of the critical habitat of a species, the Secretary shall consider the offsetting effects of all avoidance, minimization, and other species-protection or conservation measures that are already in place or proposed to be implemented as part of the action, including the development, improvement, protection, or management of species habitat whether or not it is designated as critical habitat of such species..
		
	
		November 27, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
